
QuickLinks -- Click here to rapidly navigate through this document

EXECUTION COPY


AMENDMENT NO. 3
TO
TRANSACTION AGREEMENT


        THIS AMENDMENT NO. 3 TO TRANSACTION AGREEMENT (this "Amendment 3"),
dated as of February 22, 2006, between BOSTON SCIENTIFIC CORPORATION, a Delaware
corporation ("Boston Scientific"), and ABBOTT LABORATORIES, an Illinois
corporation ("Abbott").

        WHEREAS, Boston Scientific and Abbott are parties to that certain
Transaction Agreement dated as of January 8, 2006 and amended by Amendment Nos.
1 and 2 thereto dated as of January 16, 2006, pursuant to which Abbott agreed to
acquire certain assets and businesses and assume certain liabilities of Guidant
contingent upon Boston Scientific's acquisition of Guidant (the "Agreement");
and

        WHEREAS, Boston Scientific and Abbott desire to further amend the
Agreement as provided in this Amendment 3 in accordance with Section 12.07 of
the Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the promises and
mutual agreements contained in this Amendment 3, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

SECTION 1. Amendments to the Agreement. (a) Section 2.03(b) of the Agreement is
hereby amended and restated to read as follows:

        "(b) On or before March 1, 2006, Abbott shall provide Boston Scientific
with a proposed allocation of the Purchase Price among the Asset categories (the
"Allocation") for Boston Scientific's review and comment. For purposes of the
Allocation, Asset categories shall consist of the following two classes:
(i) Assets located or owned in the United States, and (ii) Assets located or
owned outside of the United States. If Boston Scientific does not provide any
comments to Abbott in writing within 17 days following delivery by Abbott of the
proposed Allocation, then the Allocation proposed by Abbott shall be deemed to
be final and binding, absent manifest error. If, however, Boston Scientific
submits comments to Abbott within such 17-day period, Abbott and Boston
Scientific shall negotiate in good faith to resolve any differences within
12 days of such submission. If Boston Scientific and Abbott are unable to reach
a resolution within such 12 day period, then all remaining disputed items shall
be submitted for resolution by an internationally-recognized, independent
accounting firm mutually selected by Abbott and Boston Scientific (the
"Allocation Accounting Firm"), which shall make a final determination as to the
disputed items within 17 days after such submission, but in no event later than
20 days following the closing of the Merger, and such determination shall be
final and binding on Boston Scientific and Abbott. The fees and disbursements of
the Allocation Accounting Firm shall be shared equally between Boston Scientific
and Abbott. Any subsequent adjustments to the Purchase Price shall be reflected
in the Allocation in a manner consistent with Section 1060 of the Code and the
Regulations thereunder. For all Tax purposes, Abbott and Boston Scientific agree
that the transactions contemplated by this Agreement shall be reported in a
manner consistent with the terms of this Agreement, including the Allocation,
and that neither of them will take any position inconsistent therewith in any
Tax Return, in any refund claim, in any litigation, or otherwise."

        (b)   Section 5.07(b) of the Agreement is hereby amended and restated to
read as follows:

        "(b) (i) During the term of the supply arrangements, if Boston
Scientific manufactures drug eluting stent systems substantially identical to
DES Stents being supplied by Abbott under the supply arrangements, then for each
such drug eluting stent system that Boston Scientific sells or otherwise
transfers for value to a third party (which shall not include samples or drug
eluting stent systems provided at no cost for use in clinical trials), Boston
Scientific shall pay to Abbott an amount equal to the Manufacturing Margin (as
defined below).

--------------------------------------------------------------------------------



(ii)If Boston Scientific wishes to substitute the delivery system of a DES
Stent, then, at its option, Boston Scientific shall either (A) deliver the
substitute component to Abbott for inclusion in DES Stents to be supplied by
Abbott to Boston Scientific, or (B) manufacture the DES Stents itself, in which
case Boston Scientific shall, during the term of the applicable supply
arrangement, pay to Abbott the Manufacturing Margin with respect to each such
DES Stent sold or otherwise transferred for value to third parties (which shall
not include samples or DES Stents provided at no cost for use in clinical
trials).

(iii)At the request of Boston Scientific, during the term of the supply
arrangements, Abbott will supply to Boston Scientific at cost, for use in DES
Stents or any everolimus-eluting stent system of Boston Scientific, any
components used at any time during the term of the supply arrangements in
manufacturing DES Stents sold by Abbott. If the mere supply of any components
pursuant to this Section 5.07(b)(iii) would result in a breach of any license or
other agreement included in the Assets entered into by Guidant with a third
party prior to the Closing, then Abbott shall have no obligation to supply such
components unless Boston Scientific has entered into a separate written license
or other agreement with such third party authorizing the supply of such
components by Abbott to Boston Scientific, and Abbott shall assist Boston
Scientific in obtaining such license or agreement. If Abbott supplies components
to Boston Scientific that, at the time of such supply, Abbott is not using to
make DES Stents, and if such components infringe the Intellectual Property of a
third party, then Boston Scientific will indemnify Abbott against any damages
incurred by Abbott as a result of an Action by such third party alleging that
Abbott's manufacture, use or sale of such components supplied to Boston
Scientific, or Boston Scientific's sale or use of such components, infringes
such Intellectual Property. Abbott shall invoice Boston Scientific with respect
to such components upon shipment of such components, and Boston Scientific shall
pay for such components within 45 days from the date of its receipt of such
components. Boston Scientific shall reimburse Abbott for any actual costs
associated with changeovers from Abbott to Boston Scientific components included
in the DES Stents. Abbott shall invoice Boston Scientific with respect to costs
associated with such changeovers, and Boston Scientific will make payment on
such invoices within 45 days from the date of Abbott's invoice. Each invoice
delivered by Abbott regarding component or changeover costs will be subject, at
Boston Scientific's request, to an audit on an annual basis by a third party
reasonably acceptable to the parties. The parties shall reimburse each other, as
applicable, no later than the tenth Business Day following the completion of
such third party audit, for the aggregate amount of any overpayment or
underpayment by Boston Scientific during the applicable year based on such
audit."

        (c)   Section 5.07(h) of the Agreement is hereby amended and restated to
read as follows:

        "(h) Abbott shall invoice Boston Scientific with respect to the Abbott
Manufacturing Cost (as defined below) for each DES Stent (including samples of
DES Stents) supplied by Abbott to Boston Scientific upon shipment, and Boston
Scientific shall pay such Abbott Manufacturing Cost to Abbott within 45 days
from the date of receipt by Boston Scientific of such DES Stent. In addition,
for each DES Stent supplied by Abbott to Boston Scientific and sold or otherwise
transferred for value to a third party by Boston Scientific (which shall not
include samples or DES Stents provided at no cost for use in clinical trials),
Boston Scientific shall pay an amount equal to the Manufacturing Margin with
respect to such DES Stent. For purposes of this Agreement, "Abbott Manufacturing
Cost" means, for each DES Stent shipped during the relevant calendar year,
(i) $400 in 2006, (ii) $350 in 2007, (iii) $300 in 2008, (iv) $275 in 2009, and
(v) $250 in 2010 and all other calendar years thereafter during the term of the
supply arrangements, in each case as adjusted pursuant to the provisions of
Section 5.07(l)."

2

--------------------------------------------------------------------------------



        (d)   The first sentence of Section 5.07(i) is hereby amended and
restated to read as follows:

"Boston Scientific will pay directly to a third party any royalty payments
required to be paid to such third party (pursuant to any license agreements or
arrangements with such third party) in respect of any sales by Boston Scientific
or its Affiliates of DES Stents."

        (e)   Section 5.07(j) of the Agreement is hereby amended and restated to
read as follows:

        "(j)  The "MRG Price" in a particular Territory means the weighted
average selling price of DES Stents or drug eluting stent systems substantially
identical to DES Stents sold or otherwise transferred for value to a third party
by Boston Scientific during the relevant quarter of the term of the applicable
supply arrangement as reflected in reports prepared by Millennium Research Group
(or, if Millennium Research Group does not cover the Rest of the World or Japan,
or is no longer preparing such data for the United States or Europe, by another
independent market research firm reasonably acceptable to the parties); provided
that the MRG Price as it relates to the United States, Europe and Rest of World
will include a discount to such weighted average selling price of 6% to reflect
customary rebates and discounts for drug eluting stent systems in such
Territories, and the MRG Price as it relates to Japan will include a discount to
such weighted average selling price of 25% to reflect customary rebates,
discounts and distribution costs in Japan, in each case as adjusted pursuant to
the provisions of Section 5.07(l)."

        (f)    The following new Section 5.07(k) is hereby added to the
Agreement:

        "(k) Within 45 days following the end of each calendar quarter during
the term of the supply arrangements, Boston Scientific shall pay to Abbott the
aggregate Manufacturing Margin due for such calendar quarter and deliver to
Abbott a written statement showing how such aggregate Manufacturing Margin was
calculated that includes the following information for such calendar quarter in
each Territory (i) the number of DES Stents and/or drug eluting stent systems
substantially identical to DES Stents sold or otherwise transferred for value to
third parties by Boston Scientific (which shall not include samples or DES
Stents provided at no cost for use in clinical trials), and (ii) a calculation
of the per unit Manufacturing Margin payable to Abbott. The per unit
"Manufacturing Margin" shall be equal to 40% of the result obtained by
subtracting from the MRG Price the sum of (A) royalties (calculated based on the
MRG Price) payable to third parties by Boston Scientific with respect to each
DES Stent or drug eluting stent systems substantially identical to DES Stents
sold or otherwise transferred for value to third parties by it (which shall not
include samples or DES Stents provided at no cost for use in clinical trials),
(B) 7% of the MRG Price, representing Boston Scientific's variable selling costs
for each DES Stent or drug eluting stent systems substantially identical to DES
Stents, and (C) the Abbott Manufacturing Cost; provided, however, that if during
any quarterly period during the term of the supply arrangement, the MRG Price of
the DES Stent supplied by Abbott in any Territory is less than $400, then the
Manufacturing Margin for such DES Stent in such Territory during the relevant
calendar quarter in which such MRG Price is less than $400 shall instead be
equal to 25% of the Abbott Manufacturing Cost; and, provided, further, that in
no case shall the Manufacturing Margin be less than zero."

        (g)   The following new Section 5.07(l) is hereby added to the
Agreement:

        "(l) (i) On the first Business Day of each of the thirteenth and
twenty-first calendar quarters of the supply arrangements (each, a "True-Up
Quarter"), Boston Scientific will deliver to an independent certified public
accountant reasonably acceptable to the parties (the "True-Up Accountant") the
following reports covering the first two years (beginning on the first day of
the

3

--------------------------------------------------------------------------------



calendar quarter in which the supply arrangement first becomes effective) and
the next succeeding two years of the term of the supply arrangements,
respectively:

        (A)  a report of Boston Scientific's average actual cost, calculated on
a quarterly basis, of manufacturing drug eluting stent systems in each Territory
pursuant to Section 5.07(b)(i), and of manufacturing DES Stents in each
Territory pursuant to clause (B) of Section 5.07(b)(ii) (a "Boston Scientific
Cost Report");

        (B)  a report of Boston Scientific's actual weighted average selling
price (after taking into account any rebates and discounts actually granted to
customers in the relevant Territory) (the "Actual Selling Price"), calculated on
a quarterly basis, for DES Stents or drug eluting stent systems substantially
identical to DES Stents sold or otherwise transferred for value to a third party
by Boston Scientific (which shall not include samples or DES Stents provided at
no cost for use in clinical trials) (a "Selling Price Report"); and

        (C)  a report of average actual royalties paid to third parties by
Boston Scientific pursuant to Section 5.07(i) ("Actual Royalties"), calculated
on a quarterly basis, with respect to DES Stents or drug eluting stent systems
substantially identical to DES Stents sold or otherwise transferred for value to
a third party by Boston Scientific (which shall not include samples or DES
Stents provided at no cost for use in clinical trials) (a "Royalty Report").

On the first Business Day of the third calendar quarter following any
termination of a supply arrangement (a "Final True-Up Quarter"), Boston
Scientific will deliver to the True-Up Accountant a Boston Scientific Cost
Report, a Selling Price Report and a Royalty Report for any period remaining in
the term of such supply arrangement following the fourth year of such supply
arrangement. Each Boston Scientific Cost Report, Selling Price Report and
Royalty Report delivered pursuant to this Section 5.07(l)(i) will be subject, at
Abbott's request, to an audit by a third party reasonably acceptable to the
parties.

        (ii)   On the first Business Day of the first True-Up Quarter, Abbott
will deliver to the True-Up Accountant a report of its average actual cost,
calculated on a quarterly basis, of manufacturing DES Stents in each Territory
(an "Abbott Cost Report") for the first two years (beginning on the first day of
the calendar quarter in which the supply arrangement first becomes effective) of
the term of the supply arrangements. On the first Business Day of the second
True-Up Quarter, Abbott will deliver to the True-Up Accountant an Abbott Cost
Report for the next succeeding two years of the term of the supply arrangements.
On the first Business Day of a Final True-Up Quarter, Abbott will deliver to the
True-Up Accountant an Abbott Cost Report for any period remaining in the term of
such supply arrangement following the fourth year of such supply arrangement.
Each Abbott Cost Report delivered pursuant to this Section 5.07(l)(ii) will be
subject, at Boston Scientific's request, to an audit by a third party reasonably
acceptable to the parties.

        (iii)  If (A) Boston Scientific's or Abbott's actual manufacturing costs
during the period covered by a Boston Scientific Cost Report or Abbott Cost
Report, as applicable, are greater or less than the Abbott Manufacturing Cost
during such period, (B) Boston Scientific's Actual Selling Price during the
period covered by a Selling Price Report is greater or less than the MRG Price
during such period, or (C) the Actual Royalties paid by Boston Scientific during
the period covered by a Royalty Report are greater or less than the amount of
royalties calculated based on MRG Price for purposes of calculating the
Manufacturing Margin during such period, then the True-Up Accountant shall
recalculate the amounts that would have been payable by Boston Scientific to
Abbott during such period pursuant to Sections 5.07(b)(i) and 5.07(b)(ii)(B)
(assuming for purposes of this clause (iii) that the reference to "Abbott
Manufacturing Cost" in clause (C) of the definition of Manufacturing Margin is a
reference to Boston Scientific's actual cost of manufacturing drug eluting stent
systems) and Section 5.07(h) (assuming for purposes of this

4

--------------------------------------------------------------------------------






clause (iii) that the reference to "Abbott Manufacturing Cost" in clause (C) of
the definition of Manufacturing Margin is a reference to Abbott's actual cost of
manufacturing DES Stents) using the actual manufacturing costs, Actual Selling
Prices and Actual Royalties, and the parties shall reimburse each other, as
applicable, for the aggregate amount of any overpayment or underpayment by
Boston Scientific during such period based on such recalculated amount. Any such
payment will be made no later than the later of (x) the twentieth Business Day
of such True-Up Quarter or the Final True-Up Quarter, as applicable, and (y) the
tenth Business Day following the completion by a third party of its audit of any
Boston Scientific Cost Report, Abbott Cost Report, Selling Price Report or
Royalty Report as applicable.

        (iv)  Boston Scientific and Abbott shall cause the True-Up Accountant
and each third party auditor to treat confidentially each Boston Scientific Cost
Report, Abbott Cost Report, Selling Price Report and Royalty Report."

        (h)   The second sentence of Section 5.08(d) of the Agreement is hereby
amended and restated to read as follows:

        "From and after the Closing, the parties will discuss in good faith what
action, if any, should be taken if either party believes that a third party is
infringing any DES Intellectual Property."

(i)The following new Section 6.06 is hereby added to the Agreement:

"SECTION 6.06. Agreement to Vote; Proxies. As of the Closing, Abbott shall grant
to Boston Scientific or any of its designees an irrevocable proxy and shall
appoint Boston Scientific or any of its designees as attorney-in-fact for Abbott
and each of its Affiliates that beneficially owns Shares received pursuant to
Sections 6.01 and 6.05, for so long as Abbott and such Affiliates beneficially
own such Shares, with respect to any matter to be voted on by stockholders of
Boston Scientific. All such Shares shall be voted proportionately with the vote
cast by all other stockholders of Boston Scientific entitled to vote and voting
on such matter. Upon the sale, transfer, assignment or other disposition of such
Shares by Abbott or any Affiliate to an unaffiliated third party, the proxy
granted pursuant to this Section 6.06 with respect to such Shares so
transferred, assigned or disposed shall be automatically revoked, and the
appointment pursuant to this Section 6.06 as attorney-in-fact with respect to
such Shares shall be automatically terminated."

        (j)    The following new Section 6.07 is hereby added to the Agreement:

"SECTION 6.07. Full Sale and Divestiture of Shares. Subject to Section 6.02(a),
Abbott agrees to sell, transfer or otherwise dispose of all Shares received
pursuant to Sections 6.01 and 6.05 hereof to an unaffiliated third party no
later than thirty (30) months following the Closing."

        (k)   Clause (c) of Section 12.06 of the Agreement is hereby amended and
restated to read as follows:

        "(c) Abbott may, without the consent of Boston Scientific, assign its
rights and obligations, in whole or in part, under this Agreement to any
designee of Abbott (in the event Abbott divests any of the Assets that would
otherwise be acquired by Abbott pursuant hereto due to applicable antitrust laws
and regulations) or to any acquiror of all or substantially all of Abbott's
vascular intervention business."

SECTION 2. Public Announcement. The provisions contained in Section 12.03 of the
Agreement are incorporated by reference in this Amendment 3 as though they were
expressly set forth herein.

SECTION 3. Representations and Warranties. (a) Boston Scientific represents and
warrants to Abbott as follows: Boston Scientific is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all necessary corporate power and authority to enter into,
execute and deliver this Amendment 3, to carry out its obligations hereunder and
to consummate the

5

--------------------------------------------------------------------------------




transactions contemplated hereby. The execution and delivery of this Amendment 3
by Boston Scientific, the performance by Boston Scientific of its obligations
hereunder and the consummation by Boston Scientific of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Boston Scientific. This Amendment 3 has been duly executed and
delivered by Boston Scientific, and, assuming due authorization, execution and
delivery by Abbott, this Amendment 3 is a legal, valid and binding obligation of
Boston Scientific, enforceable against it in accordance with its terms.

        (b)   Abbott represents and warrants to Boston Scientific as follows:
Abbott is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Illinois and has all necessary corporate power
and authority to enter into, execute and deliver this Amendment 3, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Amendment 3 by Abbott, the
performance by Abbott of its obligations hereunder and the consummation by
Abbott of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of Abbott. This Amendment 3 has been duly
executed and delivered by Abbott, and, assuming due authorization, execution and
delivery by Boston Scientific, this Amendment 3 is a legal, valid and binding
obligation of Abbott enforceable against it in accordance with its terms.

SECTION 4. Ratification of Agreement. Except as expressly provided in this
Amendment 3, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment 3. Capitalized terms used but not defined in this Amendment 3
shall have the meanings assigned to them in the Agreement.

SECTION 5. Governing Law. This Amendment 3 shall be governed by, and construed
in accordance with, the laws of the State of New York. All Actions arising out
of or relating to this Amendment 3 shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York.

SECTION 6. Counterparts. This Amendment 3 may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

6

--------------------------------------------------------------------------------




*    *    *    *

        IN WITNESS WHEREOF, Boston Scientific and Abbott have caused this
Amendment 3 to be executed as of the date first written above by their
respective officers thereunto duly authorized.

    BOSTON SCIENTIFIC CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Lawrence C. Best     Title:   Executive Vice President, Chief
Financial Officer
 
 
ABBOTT LABORATORIES
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Richard A. Gonzalez     Title:   President and Chief Operating
Officer, Medical Products Group

7

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 3 TO TRANSACTION AGREEMENT
